Citation Nr: 0911387	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-43 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for anxiety.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability manifested by a loss of balance, 
to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for high blood pressure.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lumbar myositis, clinical radiculopathy.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.

8.  Entitlement to service connection for cervical 
spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974, and from December 1990 to September 1991, and had 
additional periods of National Guard service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
Veteran's above noted claims.

The issues of entitlement to service connection for cervical 
spondylosis and lumbar myositis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated December 1997, the RO denied service 
connection for anxiety.  The Veteran did not timely appeal 
this decision.

2.  The evidence received since the December 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for anxiety.

3.  In a decision dated December 1997, the RO denied service 
connection for a disability manifested by a loss of balance.  
The Veteran did not timely appeal this decision.

4.  The evidence received since the December 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for loss of 
balance.

5.  In a decision dated December 1997, the RO denied service 
connection for high blood pressure.  The Veteran did not 
timely appeal this decision.

6.  The evidence received since the December 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for high blood 
pressure.

7.  In a decision dated December 1997, the RO denied service 
connection for lumbar myositis, clinical radiculopathy.  The 
Veteran did not timely appeal this decision.

8.  The evidence received since the December 1997 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for lumbar 
myositis, clinical radiculopathy.

9.  In a decision dated December 1997, the RO denied service 
connection for tinnitus.  The Veteran did not timely appeal 
this decision.

10.  The evidence received since the December 1997 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for tinnitus.

11.  In a decision dated December 1997, the RO denied service 
connection for hearing loss.  The Veteran did not timely 
appeal this decision.

12.  The evidence received since the December 1997 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for hearing 
loss.

13.  In a decision dated December 1997, the RO denied service 
connection for headaches.  The Veteran did not timely appeal 
this decision.

14.  The evidence received since the December 1997 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
headaches.


CONCLUSIONS OF LAW

1.  The December 1997 decision of the RO, which denied 
service connection for anxiety, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

2.  The evidence received since the December 1997 RO 
decision, which denied service connection for anxiety, is not 
new and material and the claim for service connection for 
anxiety is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008). 

3.  The December 1997 decision of the RO, which denied 
service connection for a disability manifested by a loss of 
balance, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2008).  

4.  The evidence received since the December 1997 RO 
decision, which denied service connection for loss of 
balance, is not new and material and the claim for service 
connection for loss of balance is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

5.  The December 1997 decision of the RO, which denied 
service connection for high blood pressure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

6.  The evidence received since the December 1997 RO 
decision, which denied service connection for high blood 
pressure, is not new and material and the claim for service 
connection for high blood pressure is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

7.  The December 1997 decision of the RO, which denied 
service connection for lumbar myositis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

8.  The evidence received since the December 1997 RO 
decision, which denied service connection for lumbar 
myositis, is new and material and the claim for service 
connection for lumbar myositis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

9.  The December 1997 decision of the RO, which denied 
service connection for tinnitus, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

10.  The evidence received since the December 1997 RO 
decision, which denied service connection for tinnitus, is 
not new and material and the claim for service connection for 
tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008). 

11.  The December 1997 decision of the RO, which denied 
service connection for hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

12.  The evidence received since the December 1997 RO 
decision, which denied service connection for hearing loss, 
is not new and material and the claim for service connection 
for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

13.  The December 1997 decision of the RO, which denied 
service connection for headaches, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

14.  The evidence received since the December 1997 RO 
decision, which denied service connection for migraine 
headaches, is not new and material and the claim for service 
connection for migraine headaches is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2002, December 2002, March 2005, 
March 2007, and March 2008.  These letters collectively 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the appellant should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  The appellant was also 
specifically informed of the law as it pertains to effective 
dates by the March 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA and private medical records, obtaining translations, and 
providing the Veteran with VA examinations.  Consequently, 
the duty to notify and assist has been satisfied in this 
appeal, as to those claims now being finally decided.


New and material claims

Historically, the Board notes that the Veteran's claims of 
entitlement to service connection for anxiety, a disability 
manifested by a loss of balance, high blood pressure, lumbar 
myositis, tinnitus, hearing loss, and headaches were last 
finally decided by a December 1997 RO decision.  The 
Veteran's claim of anxiety was denied at that time because 
there was no evidence showing that the Veteran had any 
psychiatric disorder in service, and because it was found 
that the evidence of record related the Veteran's various 
diagnoses of insomnia, stress, depression, and a nervous 
disorder to the Veteran's non service connected sinusitis.

The Veteran's claim of loss of balance was denied at that 
time because the Veteran's service records did not show 
complaints of, or treatment for, loss of balance, and the 
report of a VA examination did not show any objective medical 
evidence of a chronic loss of balance problem.

The Veteran's claim of high blood pressure was denied at that 
time because there was no evidence that the Veteran showed 
complaints of, or treatment for, high blood pressure in 
service or for more than a year following service.

The Veteran's claim of lumbar myositis was denied at that 
time because it was found that the Veteran's back condition 
had preexisted service, and had not been aggravated by 
service.

The Veteran's claim of tinnitus was denied at that time 
because no evidence had been presented to show a diagnosis of 
tinnitus in service, or until several years after the 
Veteran's separation from service.

The Veteran's claim of hearing loss was denied at that time 
because it was found that the evidence of record showed that 
the Veteran's hearing loss preexisted service, and was not 
aggravated by service.

The Veteran's claim of headaches was denied at that time 
because there was no evidence of record showing complaints 
of, or treatment for, headaches during service, and the 
Veteran's headache diagnosis was found to result from his 
nonservice connected sinusitis.

The Veteran did initiate an appeal of this decision, and a 
Statement of the Case was issued in March 2000.  The Veteran 
eventually filed a substantive appeal as to all these issues, 
however, that appeal was not found to be timely filed.  As 
such, the December 1997 RO decision was a final decision as 
to all of these noted issues.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since this decision is final, the Veteran's current claims of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for anxiety.  In this regard, as noted 
above, the Veteran's claim for anxiety was previously denied 
not because there was no evidence that the Veteran had a 
psychiatric disorder, but because the evidence of record 
linked that disorder to the Veteran's nonservice connected 
sinusitis, and not to service.  The newly submitted evidence 
still does not show that the Veteran has any psychiatric 
diagnosis related to service.  The evidence of record shows 
that the Veteran was first seen psychiatrically sometime in 
the early 1980s, several years after his first separation 
from service, and several years prior to his second period of 
service.  The Veteran has since had several psychiatric 
diagnoses, and continues to be treated psychiatrically, but 
none of his current psychiatric diagnoses have been medically 
related to service, and they have most often been related to 
his nonservice connected sinusitis.  Thus, as the Veteran was 
previously denied service connection because the evidence of 
record did not show that the Veteran's psychiatric condition 
began in service or was caused by service, and as no new 
evidence has been presented to show that the Veteran's 
psychiatric condition was incurred in or aggravated by 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the Veteran's claim 
of entitlement to service connection for anxiety.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a disability manifested by a loss of 
balance, to include as due to an undiagnosed illness.  As 
noted above, this claim was previously denied because there 
was no objective medical evidence of record showing that the 
Veteran had a chronic loss of balance problem.  In this 
regard, no new medical evidence has been presented showing 
that the Veteran has any current diagnosis of, or complaints 
related to, symptoms due to loss of balance.  As the Veteran 
was previously denied service connection for loss of balance 
because there was no objective medical evidence showing 
complaints of, or treatment for, loss of balance, and as 
there continues to be no medical evidence of record showing 
complaints of, or treatment for, loss of balance, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for loss of balance.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for high blood pressure.  As noted above, 
the Veteran was previously denied service connection for this 
condition because there was no evidence of record that the 
Veteran showed complaints of, or treatment for, high blood 
pressure in service or for more than a year following 
service.  The newly submitted evidence continues to show that 
the Veteran is undergoing continuing treatment for his high 
blood pressure, which is uncontrolled.  However, no new 
medical evidence has been presented which shows that this 
high blood pressure was incurred in or aggravated by service, 
or is related to service in any way.  With no new evidence 
having been presented to indicate that the Veteran's high 
blood pressure is related to service, the Board finds that 
new and material evidence has not been submitted sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for high blood pressure.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for tinnitus.  As noted above, the Veteran 
was previously denied service connection for this condition 
because the Veteran's service medical records showed no 
complaints of, or treatment for, tinnitus, and there was no 
medical evidence of record showing that the Veteran had 
complaints of tinnitus until 1994.  Although the new evidence 
of record shows that the Veteran continues to complain of 
tinnitus, no new medical evidence has been presented which 
shows that the Veteran's tinnitus manifested any earlier than 
1994, three years after the Veteran's separation from 
service, and no evidence has been presented which links this 
disability to service.  While the Veteran has reported that 
he incurred a traumatic head injury in service which caused 
his tinnitus, there is no evidence in the record of the 
Veteran incurring a head injury during either of his periods 
of service.  As service connection for this disability was 
previously denied because there was no evidence of its 
occurrence until several years after the Veteran's separation 
from service, and there was no medical evidence of record 
linking this disability to service, and as no new medical 
evidence has been submitted as to either of these issues, the 
Board finds that new and material evidence has not been 
submitted sufficient to reopen the Veteran's claim of 
entitlement to service connection for tinnitus.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for hearing loss.  As noted above, the 
Veteran was previously denied service connection for this 
condition because it was found that, while the Veteran had 
hearing loss, this condition preexisted service.  
Specifically, it was noted that the Veteran's first period of 
service showed no hearing loss.  The Veteran's September 1991 
report of separation examination for his second period of 
service, and as well his report of medical history from that 
time, indicated that the Veteran had hearing loss, but 
indicated that the Veteran's hearing loss preceded his then 
current tour of duty.  Since that decision, new medical 
evidence of record shows that the Veteran has been seen 
periodically for hearing loss treatment, and uses hearing 
aids, however, no medical evidence has been presented 
regarding the etiology of the Veteran's hearing loss.  As the 
Veteran's claim of service connection for hearing loss was 
previously denied because the condition was felt to preexist 
service, and was not found to be aggravated in service, and 
as no new medical evidence has been presented as to the 
etiology of the Veteran's hearing loss, the Board finds that 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for hearing loss.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for headaches.  As noted above, the 
Veteran was previously denied service connection for this 
condition because there was no evidence of complaints of, or 
treatment for, headaches in service, and the preponderance of 
the evidence of record subsequent to service indicated that 
the Veteran's reported headaches were related to his 
nonservice connected sinusitis.  Newly submitted evidence 
continues to show that the Veteran has a diagnosis of 
migraine headaches, however, there is still no evidence of 
record which links the Veteran's current diagnosis of 
migraine headaches to service.  As the Veteran was previously 
denied service connection for this condition because it was 
not shown to be related to service, and because no new 
evidence has been presented linking the Veteran's migraine 
headaches to service, the Board finds that new and material 
evidence has not been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
headaches.

The Board points out that for some of the above noted claims, 
the Veteran has submitted medical evidence in which the 
examiner indicates that the Veteran has had these disorders 
"since service".  However, the Board does not find these 
statements sufficient to reopen the Veteran's claims, since 
they are based on a reported history of the Veteran, and are 
not a medical etiology opinion.  As such, the Board finds, as 
noted above, that new and material evidence has not been 
submitted sufficient to reopen any of these claims.

Taking into account all relevant evidence however, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for lumbar myositis.  As noted above, the 
Veteran was previously denied service connection for this 
condition, in RO decisions dated December 1997, August 1985, 
and January 1975.  The Veteran was denied service connection 
at times because he was not found to have a chronic 
condition, because his condition was found to have preexisted 
service, and then later because his claim was characterized 
as due to an undiagnosed illness, and the Veteran at that 
time was found to have a diagnosis of lumbar myositis and 
clinical radiculopathy.  However, the Board notes that, since 
the previous final denial, evidence has been received which 
shows that the Veteran injured his back several times in the 
service, and has reported back symptomatology since his 
original period of service.  As the Board finds this evidence 
relates directly to the issue of whether the Veteran's low 
back disability was incurred or aggravated in service, the 
Board finds it both new and material, and therefore the 
Veteran's claim of entitlement to service connection for 
lumbar myositis is reopened.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
anxiety is not reopened.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
disability manifested by a loss of balance is not reopened.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for high 
blood pressure is not reopened.

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for 
lumbar myositis is reopened; to this extent only, the 
Veteran's claim is granted.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
tinnitus is not reopened.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
hearing loss is not reopened.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
migraine headaches is not reopened.


REMAND

As to the Veteran's claims of entitlement to service 
connection for both low back and cervical spine disabilities, 
the Veteran's service medical records clearly show that the 
Veteran injured his low back in service, and was seen several 
times with complaints of both low back pain and cervical 
spine pain in service.  The Veteran has consistently reported 
back pain since his first period of service, particularly low 
back pain.  As the Veteran had treatment for back problems in 
service, and as the Veteran currently has several back 
disabilities, the Board finds that the Veteran should be 
provided with a VA examination in order to determine the 
etiology and severity of any diagnosed back disability.  See 
38 C.F.R. § 3.159(c)(4) (2008); see Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers who have treated him 
for a back disability prior to or since 
service.  After obtaining any necessary 
releases, please associate all relevant 
records with the claims file that are not 
already of record.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
the Veteran should be scheduled for a VA 
examination to determine the etiology and 
severity of any current back disability.  
All necessary testing should be 
undertaken.  The examiner should review 
the Veteran's claims file, including his 
service treatment records, and indicate 
such review in his examination report.  
After a thorough review of the Veteran's 
claims file and a thorough examination of 
the Veteran, the examiner should offer an 
opinion, as to any back disability 
diagnosed, including both lumbar and 
cervical spine disabilities, as to whether 
it is as least as likely as not that any 
diagnosed back disability is related to 
service (i.e. either incurred in or 
aggravated by service).  All findings, and 
the reasons and bases therefore, should be 
set forth in detail. 

3.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
lumbar myositis and cervical spondylosis.  
In the event that any benefit sought is 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


